Judgments, Supreme Court, New York County (Alfred H. *749Kleiman, J., on suppression hearing, plea and sentence), entered January 12 and 14, 1982, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree and criminal possession of a weapon in the fourth degree, are unanimously reversed, on the law and on the facts, the motion to suppress is granted and the indictment is dismissed. 11 This matter was held in abeyance and remanded to Supreme Court, New York County for a “determination as to the voluntariness of the statements made and information supplied to the police by Miss Penfield and whether or not there was a sufficient attenuation from the illegal arrest to sustain the validity of the warrant subsequently issued and justify denial of the motion to suppress the evidence seized thereunder.” (People v Benthall, 94 AD2d 678, 679.) 11 The hearing court has now found that “the People have failed to prove that Miss Penfield’s statements were sufficiently an act of free will to purge the primary taint of the illegal entry. The degree of attenuation was not sufficient to dissipate the connection between the illegality and the statements.” This finding is amply supported by the hearing record and-mandates a grant of the motion to suppress the seized contraband, reversal of the conviction predicated thereon and dismissal of the indictment. Concur — Murphy, P. J., Kupferman, Fein, Kassal and Alexander, JJ.